Petition for Writ of Mandamus Denied and Memorandum Majority and
Concurring Opinions filed November 23, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00438-CV



                   IN RE RONALD SCOTT CATT, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-229074

               MEMORANDUM CONCURRING OPINION

      This court has previously reviewed and rejected relator’s legal claims that the
trial court lacked subject-matter jurisdiction because of noncompliance with the
forfeiture statute. See Catt v. DeLozier, No. 14-16-00524-CV, 2017 WL 2384636,
at *4 (Tex. App.—Houston [14th Dist.] June 1, 2017, pet. denied); see also State v.
Silver Chevrolet Pickup VIN 1GCEC14T7YE257128 TAG NO. 3TMX16, 140
S.W.2d 691, 694 (Tex. 2004) (noncompliance with Tex. Code Crim. Proc. Ann. art.
59.04(g) not jurisdictional). Although the original-proceeding record in this
mandamus does not contain the final judgment in the underlying civil-forfeiture
proceeding, relator’s current petition asserts the same legal challenge that was
addressed in his 2017 appeal.1 The issue raised here is one of issue preclusion, and
we may take judicial notice of our own records between the same parties involving
the same subject matter. See Tex. R. Evid. 201(b), (c) (court may take judicial notice
on its own of facts that “can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned”); see also Texas Real Estate
Comm’n v. Nagle, 767 S.W.2d 691, 694 (Tex. 1989) (“A court may take judicial
notice of its own records and judgments, but the use to which such records may be
put is circumscribed by the doctrines of res judicata and collateral estoppel.”)
(underlying judicial notice by El Paso Court of Appeals predated January 1, 1988
effective date of Texas Rules of Civil Evidence).




       1
          In 2018, relator also filed a petition for writ of mandamus with this court seeking to
compel the trial court to rule on his “Motion to Release Property,” which relator filed in the trial
court in 2014 and asserted was still pending in 2018. This court denied the petition explaining that
relator’s underlying motion, as well as his writ of mandamus, were moot because the property had
already been forfeited to the State. In re Catt, No. 14-18-00701-CR, 2018 WL 4017003, at *1
(Tex. App.—Houston [14th Dist.] Aug. 23, 2018) (orig. proceeding). In that 2018 petition, relator
did not raise his claim that the trial court lacked subject-matter jurisdiction in that proceeding. See
id.
                                                  2
       Accordingly, I respectfully concur with the denial of relator’s petition for writ
of mandamus.2




                                            /s/       Charles A. Spain
                                                      Justice

Panel consists of Justices Jewell, Spain, and Wilson (Spain, J., concurring).




       2
         I applaud the court for deciding the case for reasons other than petitioner’s purported
noncompliance with judicially-created “extra rules” concerning presentment of motions by
incarcerated persons. See In re Gomez, 602 S.W.3d 71, 74–75 (Tex. App.—Houston [14th Dist.]
2019) (orig. proceeding) (Spain, J., concurring); In re Pete, 589 S.W.3d 320, 322–24 (Tex. App.—
Houston [14th Dist.] 2019) (orig. proceeding) (Spain, J., concurring).
                                                  3